DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 2 are amended in response to the last office action. Claims 1-5 are pending.  Liu and Lee et al were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu [US 2018/0373655 A1] in view of Kim [US 2015/0009754 A1].
As to claim 1, Liu teaches a storage device comprising:
a memory device including a plurality of memory blocks [e.g., FLASH MEMORY 120 in fig. 1]; and
a memory controller [e.g., MEMORY CONTROLLER 130 in fig. 1] configured to comprise a system cache buffer storing system information and store the system information in a first memory block among the plurality of memory blocks [e.g., “During an initiation of the memory system, the controller 130 can copy the address translation tables and system information tables from corresponding cache management table 
wherein when the system information stored in the system cache buffer is changed [e.g., “A request to write data to a NAND flash memory device can arise from a foreground operation initiated by the host, or from a background operation or memory management operation initiated by the memory controller.  An example write flow as executed by the controller upon decoding a host write request can include the following” in paragraph 0035; “Execution of a write request from the host on the other hand does change the mapping” in paragraph 0048], the memory controller updates the system information stored in the first memory block by erasing the first memory block and storing changed system information in the first memory block [e.g., “C. Checking whether the CMT block in the memory has a blank page to which the new CMT entries can be stored.  If the CMT block is full, then go to step D to set up a new CMT block” in paragraph 0038; “D. Pick an unused block for the new CMT block, and erase the unused block using a memory command.  After erasing, copy (flush) the new CMT entries to the new CMT block using a memory command and go to step E” in paragraph 0039];
As such above, Liu does not teach erasing a portion of the first memory block to replace original system information with the changed system information which requires only a page amount or a portion of the first memory block. In spite of requiring a page amount or a portion of the first memory block to store the system information, Liu teaches erasing a whole first memory block to store the page amount of the changed system information.  However, Kim teaches a memory block including a plurality of sub-
As to claim 2, the combination of Liu and Kim teaches wherein the portion of the first memory block corresponds to at least one sub-block among sub-blocks of the first memory block [e.g., “A method and system for increasing the lifespan of a flash memory device by selectively erasing sub-blocks of a memory block.  Each physical memory block of the flash memory device is dividable into at least two logical sub-blocks, where each of the at least two logical sub-blocks is erasable.  Therefore, only the data of the logical sub-block is erased and reprogrammed while unmodified data in the other logical sub-block avoids unnecessary program/erase cycles” in Abstract of Kim].
As to claim 3, the combination teaches wherein the system information comprises at least one of mapping information indicating a mapping relationship between logical addresses and physical addresses, a valid page count, an erase count, or a read count [e.g., “The control circuitry 136 can include working memory 139 in which local copies of address translation tables, like logical-to-physical (L2P) translation tables, parameters and look-up tables, are stored when in use.  Also, the control circuitry 136 can store system information tables in the working memory 139, where the system information tables include write counts, erase counts and valid counts for related physical locations in support of operations such as garbage collection and wear leveling” in paragraph 0028 of Liu].
As to claim 4, the combination teaches wherein the memory controller periodically moves the system information stored in the system cache buffer into the first memory block [e.g., “Also, the system variables are backed up periodically using a background memory management function, or when possible, by copying to an available block in the flash memory.  In some systems, the address translation tables are maintained using a cache-based algorithm which includes recording mapping relations in a cache mapping table CMT that identifies mappings that are already flushed to the flash memory and mappings that are not yet flushed” in paragraph 0004 of Liu].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Kim as applied to claim 1 above, and further in view of Yonezawa [US 2018/0275875 A1].
As to claim 5, the combination of Liu and Kim does not explicitly teach, however Yonezawa teaches wherein the system cache buffer comprises at least one of a Static RAM (SRAM) or a Dynamic RAM (DRAM) [e.g., “The memory controller 30 stores management information, which is used for the memory controller 30 to access the NAND memory 10, in the RAM 20.  Details of the management information will be described later.  In addition, the memory controller 30 uses the RAM 20 as a buffer for data transfer between the host device 2 and the NAND memory 10” in paragraph 0026, “The RAM 20 is a volatile memory such as a dynamic random access memory (DRAM).  However, without being limited to the DRAM, the RAM 20 may be a static random access memory (SRAM) or may be configured as a general-purpose memory other than the DRAM and the SRAM” in paragraph 0023].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Yonezawa’s teaching above in order to increase feasibility and/or adaptability in connecting each of the plurality of drive interfaces of the combination.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        3/14/2022